          Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

Felistus Mogocha and all others                 :
similarly situated                              :   CIVIL ACTION NO.:
                                                :
                     Plaintiffs                 :
                                                :
V.                                              :
                                                :
Xcel Care, LLC and Patricia A. Ackeifi          :
                Defendants                      :   September 30, 2020
                                                :
                                                :
                                                :

                   COLLECTIVE AND CLASS ACTION COMPLAINT

     I.         INTRODUCTION

           1.     Employers of Home Health Aides, a/k/a Caregivers, who pay a day

rate to these non-exempt employees, must pay overtime by dividing their weekly

pay by their weekly hours and paying half the resulting regular rate for all

overtime hours. 29 C.F.R. Sec. 778.112.

           2.     Here, Defendants paid a day rate to their live-in Home Health Aide

employees but did not pay overtime as required by law, even though they were

aware that they worked 91 hours per week, i.e., 51 overtime hours.

           3.     Employers must accurately record all hours worked, even night-

time interruptions caused when their clients need assistance in the night and

meals that they work through. 29 C.F.R. Sec. 552.110(b)

           4.     Here, Defendants failed to accurately record all hours worked by

their Home Health Aide employees. Their employees were frequently interrupted

during the night and failed to get at least 5 hours of uninterrupted sleep time.



                                            1
          Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 2 of 16




They were also unable to have 3 one-hour meal breaks. Nevertheless,

Defendants assumed that their employees all had 8 hours of uninterrupted sleep

time and took 3 full one-hour meal breaks (29 C.F.R. Sec. 552.102) and failed to

pay them for this time.

           5.      As a result, Defendants kept hundreds of thousands of dollars in

wages that it should have paid to Plaintiff and the putative class members, all in

violation of state and federal wage and hour laws.

    II.          JURISDICTION AND VENUE

           6.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

           7.      This Court has jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367 since they are so related to her FLSA claims that they form

part of the same case or controversy.

           8.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(c)

because the acts or omissions giving rise to claims in this Complaint took place

in this judicial district.

    III.         THE PARTIES

           9.      Plaintiff, Felistus Mogocha (“Plaintiff or Ms. Mogocha”) is an

individual residing within this judicial district. She worked as Home Healthcare

Aide (HHA) for Defendants from approximately September 1, 2018 to February

24, 2019.

           10.     Xcel Care, LLC (“Defendant or Xcel Care”) is a limited liability

company organized and existing under the laws of the state of Connecticut. Its



                                              2
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 3 of 16




principal place of business is located at 1 Regency Drive, Suite 202, Bloomfield,

CT 06002.

       11.     Defendant Patricia A. Ackeifi (“Defendant or Ms. Ackeifi”), residing

at 98 Wintonbury Avenue, Bloomfield, CT 06002 and doing business at 1

Regency Drive, Suite 202, Bloomfield, CT 06002, is now, and at all times

hereinafter mentioned, an owner and principal corporate officer of Xcel Care, and

as such actively manages, supervises and directs the day-to-day business affairs

and operations of said company, Xcel Care. Specifically, as an owner and

principal corporate officer of Xcel Care, Ms. Ackeifi directly or through her

delegates, interviewed and hired personnel, determined their rates of pay and

company policies, assigned duties and answered questions from employees

regarding their pay. Ms. Ackeifi also directly or through her delegates determined

the amount for food and lodging to deduct from the wages of Xcel Care’s

employees. As such, Ms. Ackeifi acted at all times material herein directly and

indirectly in the interest of Xcel Care in relation to their employees and was, and

is the “ultimate responsible authority” and the cause of the legal violations,

therefore, an employer of said employees within the meaning of the Act.

       12.     At all relevant times, Defendants have been and continue to be,

employers engaged in interstate commerce and/or the production of goods for

commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       13.     At all relevant times, Defendants employed, and/or continue to

employ, Plaintiff and each of the Collective Action Members within the meaning

of the FLSA.



                                          3
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 4 of 16




         14.     Upon information and belief, at all relevant times, Defendants have

had gross revenues in excess of $500,000.

         15.     Plaintiff consents in writing to be a party to this action, pursuant to

29 U.S.C.§216(b). The named Plaintiff’s written consent is attached hereto and

incorporated by reference.

   IV.         LEGAL PRINCIPLES

         16.     Employers must pay overtime to their non-exempt workers when

they work more than 40 hours in a work week. 29 U.S.C. Sec. 201, et seq.;

C.G.S. Sec. 31-58, et seq.

         17.     Employers have a non-delegable duty to accurately record and pay

for all time worked by their employees. 29 C.F.R. Sec. 552.110(b).

         18.     Employers who pay their non-exempt workers a daily rate must add

overtime premiums to those employees’ weekly pay calculated by dividing the

weekly pay by the number of hours worked and paying half of the resulting

regular rate for all overtime hours. 29 C.F.R. Sec. 778.112.

         19.     Home Health Agencies must ensure that their live-in home health

aides get at least five hours of uninterrupted sleep time each night during their

eight hour sleep period, otherwise the employer must pay for the entire eight

hour sleep period. 29 C.F.R. Sec. 785.22 and 29 C.F.R. Sec. 552.102.

         20.     Employers must pay wages during an employee’s meal breaks if

the employee’s meal time is spent predominantly for the benefit of the employer.

Reich v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 64 (2d Cir.1997); 29

C.F.R. Sec. 785.19 and 29 C.F.R. Sec. Sec. 525.102.



                                             4
        Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 5 of 16




         21.     Employers must post or keep posted a notice explaining the

minimum wages and overtime pay rights provided by the FLSA in an area where

Plaintiffs are employed. C.F.R. Sec. 516.4.

   V.          FACTS

         22.     Defendants hired Plaintiff, Ms. Mogocha to work as a Home Health

Aide, a/k/a Caregiver (“HHA”) on approximately September 1, 2018.

         23.     Upon information and belief, Defendants employ approximately 50

or more Home Health Aides a/k/a Caregivers (“HHAs) in Connecticut during this

claim period.

         24.     Defendants assign Plaintiff and other HHAs to be “live-in” HHAs for

their clients.

         25.     Defendants assign their HHAs non-exempt duties including:

activities of daily living, including cooking for and serving breakfast, lunch and

dinner to customer; bathing customer as needed; assisting customer change

clothing and underwear/diaper during the day and night as needed; helping

customer put on and take off customer’s clothes every day; sitting with customer

and watch customer eat food and watch television and; physically watching over

customer at all times and remaining within eye and earshot of customer,

including placing an electronic monitoring device in customer’s room to monitor

to customer at all times including at nighttime; assisting customer with

incontinence; assisting customer with personal hygiene; assisting customer with

taking medication and; escorting customer for medical appointments.




                                           5
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 6 of 16




       26.    Defendants paid Plaintiff and all of their live-in HHAs during the

period of the claim a daily rate.

       27.    For example, Defendants paid Plaintiff Ms. Mogocha a daily rate of

$130.00.

       28.    Defendants also paid all other similarly situated live-n HHAs a daily

rate of $130.00.

       29.    Defendants informed Plaintiff and all of their live-in HHAs that they

were allowed eight hours of sleep time and three one-hour meal breaks per day.

This schedule resulted in a minimum of thirteen hours per day of work.

       30.    Over a 7-day work week, this schedule resulted in a minimum of 91

hours of work time, 51 of which was overtime.

       31.    Defendants paid Plaintiff and all of their live-in HHAs a flat daily rate

for their work and did not calculate and pay overtime premiums as required by 29

C.F.R. 778.112.

       32.    For example, during a typical week, Plaintiffs worked as a live-in

HHA for seven (7) days at a rate of $130 per day. According to their assigned

schedule, Plaintiffs worked a minimum of 91 hours for a seven day week.

Defendants paid each Plaintiff $910 for their work that week.

       33.    Defendants should have calculated overtime by dividing $910 by 91

hours worked, resulting in a regular rate of $10.00 per hour, which is less than

the prevailing Connecticut state minimum. Defendants should have paid Plaintiff

and all their live-in HHAs not less than the prevailing minimum wage and an

overtime rate of one and one half regular rate or state minimum wage.



                                          6
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 7 of 16




       34.    The prevailing State minimum wage in 2018 and 2019 was $10.10

per hour and the overtime premium rate was $15.15 per hour. Defendants should

have paid Plaintiff and all other similarly situated live-in HHAs a regular pay of

$404.00 for 40-hours during the workweek plus $772.65 for the 51 hours of

overtime during the workweek, for a gross pay of $1,176.65 for that workweek.

       35.    Instead, Defendants paid Plaintiff and all other similarly situated

live-in HHAs only $910 for that week, and failed to pay each Plaintiff and all other

similarly situated live-in HHAs the overtime premiums due under the law, totaling

$266.65 for that workweek.

       36.    In addition, Defendants failed to accurately record all of the live-in

HHAs’ work time, including interruptions during the live-in HHAs’ sleep and meal

breaks.

       37.    Defendants did not provide Plaintiff and all live-in HHAs with a time

sheet, or if Defendants provided a time sheet, it did not have a place for them to

record their interruptions.

       38.    In fact, Defendants’ other live-in HHAs, were frequently interrupted

during their sleep and meal breaks to care for Defendants’ clients. Defendants’

clients frequently needed to be attended to during the night for such reasons as

trips to the bathroom, dementia, insomnia, to monitor clients’ medical device

such as CPAP or breathing machine with its oxygen tank, or if a client is in

hospice, to turn them over every two hours to prevent bed sores.

       39.    In fact, Defendants’ clients frequently interrupted other live-in HHAs

so much that they were unable to have at least five hours of uninterrupted sleep



                                          7
        Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 8 of 16




time per night. Defendants were aware of these sleep interruptions at night time

because other live-in HHAs, from time to time, informed Defendants of these

interruptions. But Defendants never provided or modified their time sheets or

took any other steps to accurately record all hours worked by Plaintiff and other

live-in HHAs.

         40.    Defendants failed to post or keep posted a notice explaining the

minimum wages and overtime pay rights provided by the FLSA in any area

where Plaintiff is employed, in violation of C.F.R. § 516.4.

         41.    As a result, Defendants knowingly and willfully failed to pay Plaintiff

and the other live-in HHAs the full wages that they were due and instead retained

those wages for their own use and benefit.

      42. The ordinary statute of limitations of a claim under the FLSA is two years,

except that a cause of action arising out of a willful violation of the statute can be

brought within three years. 29 U.S.C. Sec. 255(a).

      43. However, courts can equitably toll Sec. 255(a) to avoid “inequitable

circumstances.” Darowski v. Wojewoda, 2017 U.S. Dist. LEXIS 208122, *14 (D.

Conn. Dec. 19, 2017) (quoting Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir.

1996)).

      44. Defendants, as employers under the FLSA, are required by 29 C.F.R. §

516.4 “to post and keep posted a notice explaining the Act, as prescribed by the

Wage and Hour Division, in conspicuous places in every establishment where

such employees are employed so as to permit them to observe readily a copy.”

Id.



                                            8
      Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 9 of 16




   45. Defendants failed to post or keep posted such notice required by 29

C.F.R. § 516.4 in conspicuous places where Plaintiffs and other HHAs were

employed to permit them to observe readily a copy.

   46. Accordingly, the FLSA claims of Plaintiff and the other live-in HHAs are

subject to equitable tolling, and is not limited to three years prior to the filing of

this complaint.

   47. Similarly, employers must, under Connecticut law, hang required wage

and hour posters where their employees can see them, or otherwise have access

to them. C.G.S. § 31-66.

   48. When employers fail to provide posters for their workers, informing them

of their rights under the CMWA, equitable tolling is appropriate until the Plaintiff

seeks the advice of counsel or learns of their rights some other way. See, e.g.,

Lin v. Brennan, 2011 U.S. Dist. LEXIS 132025, *14 (D. Conn. Nov. 15, 2011)

(Droney, J) (“Defendants' failure to post any notice as to their employee's rights

under state and federal labor laws tolls the statute of limitations for Plaintiffs'

CMWA claim as well.”); Asp v. Milardo Photography, Inc., 573 F. Supp. 2d 677,

697-98 (D. Conn. 2008); Rescia v. Shamas, 2015 U.S. Dist. LEXIS 191706, *6

(D. Conn. Dec. 22, 2015) (“Where an employer fails to post the required [wage

and hour] notices, courts have held that equitable tolling applies, but only until

the employee retains an attorney or obtains knowledge of his rights.”); Darowski,

2017 U.S. Dist. LEXIS 208122 at *17; Callowhill v. Allen-Sherman-Hoff Co., 832

F.2d 269, 272 (3d Cir. 1987) ("[A]n employer's neglect to post the notice . . . will

toll the running of the period for filing the administrative charges, at least until the



                                            9
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 10 of 16




'aggrieved person seeks out an attorney or acquires actual knowledge of his

rights under the [ADEA].'"); EEOC v. Ky. State Police Dep't, 80 F.3d 1086, 1096

(6th Cir.1996) ("If an employer fails to . . . post[] the required ADEA notices, 'the

charge-filing period will not begin to run until the employee either retains an

attorney or acquires actual knowledge of his rights under the ADEA.'").

   49. Also, Defendants, as employers under the CMWA, and subject to a

minimum fair wage order, are required to “keep a copy of such order and the

regulations issued by the Labor Commissioner posted at the place of

employment where it can be read easily by the employees [and] furnish copies of

orders and regulations on request, without charge.” C.G.S. § 31-66.

   50. Defendants failed to post or distribute to Plaintiffs and other HHAs, such

minimum wage order and regulations issued by the Labor Commissioner.

   51. Defendants failed to send Plaintiff and other live-in HHAs, an email

containing such minimum wage order and regulation issued by the Labor

Commissioner so that she could learn her rights to overtime.

   52. Plaintiff and other live-in HHAs did not learn about their rights to collect

overtime until Plaintiff and other live-in HHAs consulted with an attorney.

   53. Accordingly, the CMWA claims of Plaintiff and the other live-in HHAs are

subject to equitable tolling, and are not limited to two years prior to the service of

this complaint.

   VI.         THE COLLECTIVE ACTION

         54.     Plaintiff brings claims under 29 U.S.C. § 216(b) of the Fair Labor

Standards Act on behalf of themselves and all other live-in HHAs who have



                                           10
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 11 of 16




worked for Defendants in Connecticut from the period beginning from September

1, 2018 until the date of final judgment in this matter.

       55.     Plaintiff and the other live-in HHAs are similarly situated in that they

are all subject to Defendants’ common plan or practice of designating them as

exempt from the overtime requirements of FLSA, when in fact their work is not

exempt.

   VII.      THE CONNECTICUT RULE 23 CLASS

       56.     Plaintiffs bring claims under the Connecticut Wage Act, C.G.S. §§

31-58 et seq., and Rule 23 of the Federal Rules of Civil Procedure, for

themselves and on behalf of a class consisting of all live-in HHAs in Connecticut

during the period beginning September 1, 2018 until the date of final judgment in

this matter.

       57.     Class certification for these Connecticut law claims is appropriate

under Fed. R. Civ. P. 23 (a) and Fed. R. Civ. P. 23 (b)(3) because all the

requirements of the Rules are met.

       58.     The class is so numerous that joinder of all members is

impracticable. Upon information and belief, Defendants employed approximately

50 or more live-in HHAs who worked at least one 24-hours overnight shift in

Connecticut in the period September 1, 2018 to the present date.

       59.     There are questions of law and fact common to the class, including

whether the putative class members worked overtime but were not paid overtime

in violation of Connecticut law.




                                          11
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 12 of 16




       60.     The named Plaintiff’s claims are typical of those of the class

members. Plaintiff’s claims encompass the challenged practices and course of

conduct of Defendants. Furthermore, Plaintiff’s legal claims are based on the

same legal theories as the claims of the putative class members. The legal

issues as to which federal and state laws are violated by such conduct apply

equally to Plaintiff and to the class.

       61.     The named Plaintiff will fairly and adequately protect the interests of

the class. The Plaintiff’s claims are not antagonistic to those of the putative class

and they have hired counsel skilled in the prosecution of these types of cases

and class actions.

       62.     Common questions of law and fact predominate over questions

affecting only individuals, and a class action is superior to other available

methods for the fair and efficient adjudication of this controversy. This proposed

class action under Fed. R. Civ. P. 23 presents few management difficulties,

conserves the resources of the parties and the court system, protects the rights

of each class member and maximizes recovery to them.

   VIII.     LEGAL CLAIMS

COUNT ONE:            VIOLATION OF THE FAIR LABOR STANDARDS ACT, 21
                      U.S.C. Section 201, et seq. against Defendant Xcel Care,
                      LLC

       63.     All the previous paragraphs are hereby reincorporated as if more

fully set forth herein.




                                          12
       Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 13 of 16




        64.    Based on the foregoing, Defendant Xcel Care, LLC’s conduct in this

regard was a willful violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et

seq.

        65.    Plaintiff and all other similarly situated live-in HHAs who opt into

this litigation are entitled to compensation for not less than the Connecticut state

prevailing minimum wage and for all overtime hours worked, liquidated damages,

attorneys’ fees and court costs.

COUNT TWO:            VIOLATION OF THE CONNECTICUT WAGE ACT,
                      C.G.S. Section 31-58, et seq. against Defendant Xcel
                      Care, LLC

        66.    All the previous paragraphs are hereby reincorporated as if more

fully set forth herein.

        67.    Based on the foregoing, Defendant Xcel Care, LLC’s conduct in this

regard was a violation of the Connecticut Wage Act, C.G.S. §§ 31-58, et seq.

        68.    Accordingly, Plaintiffs and all other similarly situated live-in HHAs in

Connecticut are entitled to compensation for not less than the Connecticut state

prevailing minimum wage and for all overtime hours worked, penalty damages,

attorneys’ fees and court costs.

COUNT THREE:          VIOLATION OF THE FAIR LABOR STANDARDS ACT, 21
                      U.S.C. Section 201, et seq. against Defendant Patricia A.
                      Ackeifi

        69.    All the previous paragraphs are hereby reincorporated as if more

fully set forth herein.




                                          13
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 14 of 16




       70.     Based on the foregoing, Defendant Ms. Patricia A. Ackeifi’s conduct

in this regard was a willful violation of the Fair Labor Standards Act, 29 U.S.C. §§

201 et seq.

       71.     Plaintiff and all other similarly situated live-in HHAs who opt into

this litigation are entitled to compensation for not less than the Connecticut state

prevailing minimum wage and for all overtime hours worked, liquidated damages,

attorneys’ fees and court costs.

COUNT FOUR:           VIOLATION OF THE CONNECTICUT WAGE ACT,
                      C.G.S. Section 31-58, et seq. against Defendant Patricia
                      A. Ackeifi

       72.     All the previous paragraphs are hereby reincorporated as if more

fully set forth herein.

       73.     Based on the foregoing, Defendant Patricia A. Ackeifi’s conduct in

this regard was a violation of the Connecticut Wage Act, C.G.S. §§ 31-58, et seq.

       74.     Accordingly, Plaintiff and all other similarly situated live-in HHAs in

Connecticut are entitled to compensation for not less than the Connecticut state

prevailing minimum wage and for all overtime hours worked, penalty damages,

attorneys’ fees and court costs.

                                   DEMAND FOR RELIEF

Plaintiff claims:

   a. Designation of this action as a collective action pursuant to the FLSA and

       prompt issuance of notice pursuant to 29 U.S.C. § 216(b);




                                          14
     Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 15 of 16




   b. Certification of the Connecticut class action pursuant to Fed. R. Civ. P.

       23(b)(3) and the appointment of Plaintiffs and their counsel to represent

       those classes;

   c. An award of unpaid minimum and overtime wages under the Fair Labor

       Standards Act, 29 U.S.C. § 216(b);

   d. An award of unpaid minimum and overtime wages under the Connecticut

       Wage Act, C.G.S. § 31-68;

   e. An award of liquidated damages under the Fair Labor Standards Act, 29

       U.S.C. § 216(b);

   f. An award of penalty damages under Connecticut Wage Act, C.G.S. § 31-

       68;

   g. Attorneys’ fees under the Fair Labor Standards Act, 29 U.S.C. § 216(b);

   h. Attorneys’ fees under the Connecticut Wage Act, C.G.S. § 31-68;

   i. Interests and costs;

   j. Injunctive relief in the form of an order directing Defendants to comply with

       the Connecticut Wage Act; and

   k. Such other relief as in law or equity may pertain.

                                     JURY DEMAND

Plaintiffs demand a trial by jury by all issues so triable.



                                          Felistus Mogocha, individually and on
                                          behalf of other similarly situated
                                          individuals




                                           15
Case 3:20-cv-01492-VLB Document 1 Filed 09/30/20 Page 16 of 16




                             By: /s/ Nitor V. Egbarin
                                 Nitor V. Egbarin, ct05114
                                 Law Office of Nitor V. Egbarin, LLC
                                 100 Pearl Street, 14th Floor
                                 Hartford, CT 06103-3007
                                 Fed. Bar No.: ct05114
                                 (860) 249-7180 telephone
                                 (860) 408-1471 facsimile
                                 NEgbarin@aol.com




                              16
